Luciano, J.
(dissenting). I respectfully dissent and vote to reverse the order of the Appellate Term. The majority’s holding that a welfare recipient may not raise Social Services Law § 143-b (5) as a defense to a nonpayment proceeding unless a social services agency has elected to withhold payment of its share of the rent pursuant to section 143-b (2) of the statute, is inconsistent with the plain language of the Spiegel Law, and with its overriding purpose and intent.
“As the clearest indicator of legislative intent is the statutory text, the starting point in any case of interpretation must always be the language itself, giving effect to the plain meaning thereof’ (Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 583 [1998]). Subdivision (5) of Social Services Law § 143-b (the Spiegel Law) provides, in pertinent part, as follows:
“(a) It shall be a valid defense in any action or summary proceeding against a welfare recipient for non-payment of rent to show existing violations in the building wherein such welfare recipient resides which relate to conditions which are dangerous, hazardous or detrimental to life or health as the basis for non-payment.
“(b) In any such action or proceeding [,] the plaintiff or landlord shall not be entitled to an order or judgment awarding him possession of the premises or providing for the removal of the tenant, or to a money judgment against the tenant, on the basis of non-payment of rent for any period during which there was outstanding any violation of law relating to dangerous or hazardous conditions or conditions detrimental to life or health.”
The plain and unambiguous meaning of that language is an imperative to concluding that a welfare recipient may defend a nonpayment proceeding, on the ground that certain building code violations exist on the premises, and that a welfare recipient may not be evicted or required to pay a money judgment *175based on the nonpayment of rent during the time that such violations were outstanding. Had the Legislature intended to limit the right of welfare recipients to rely on the statute to instances where a social services agency has first invoked its right under the statute to withhold its share of the rent, such a limitation would have been included in the words of the statute itself (see Crystal Apts. Group v Hubbard, 178 Misc 2d 333 [1998]). It is inappropriate to imply a limitation into a statute, thereby giving it a meaning not found within its clear language (see McKinney’s Cons Laws of NY, Book 1, Statutes § 94).
The majority opinion disregards the statute’s plain language, relying upon a rule of statutory construction which requires that a statute be construed as a whole and its various sections considered together with reference to each other. Reading the provisions of the statute sequentially, and so that they harmonize with one another, however, does not support a finding that the Legislature intended to restrict a welfare recipient’s right to rely upon the statute only in instances where a social services agency has first elected to invoke it on the tenant’s behalf.
The first four provisions of the statute delineate the authority of public welfare officials to: (1) make payments for or toward a welfare recipient’s rent directly to the landlord (Social Services Law § 143-b [1]); (2) withhold the payment of such rent where certain violations exist (Social Services Law § 143-b [2]); (3) initiate or request the recipient to initiate proceedings seeking a reduction of rent, where essential services are not being maintained or have been substantially reduced (Social Services Law § 143-b [3]); and (4) obtain and maintain records of violations existing in buildings where welfare recipients reside (Social Services Law § 143-b [4]).
The express reference in each of those subdivisions to public welfare officials compels the natural conclusion that the failure of the next subdivision in sequence, subdivision (5), to refer to public welfare officials, expresses an intent not to limit the authority granted therein to public welfare officials. Although the majority contends that implying that limitation into subdivision (5) harmonizes the statute, there is nothing discordant in the statutory provisions which authorize welfare officials to withhold their share of rental payments in one provision, and permit welfare recipients to raise the existence of violations which are hazardous to life or health, as a defense to nonpayment proceedings in the penultimate provision. As so interpreted, no provision of the law is inconsistent with an*176other and all tend to serve the general intent of the whole law, which is to ensure decent housing for economically fragile individuals.
In response to the majority’s concerns that permitting welfare recipients to invoke the defense, where a social services agency has not withheld its share of the rent, could result in tenants raising the defense in instances where code violations are not the true basis for nonpayment of the rent, it is noted simply that “[t]he courts are not free to legislate and if any unsought consequences result, the Legislature is best suited to evaluate and resolve them” (Bender v Jamaica Hosp., 40 NY2d 560, 562 [1976]]). The majority’s concern, moreover, is not only irrelevant to our function of interpreting the statute as enacted by the Legislature, it also runs counter to the express intent of the statute to give such welfare recipients recourse against exploitive landlords.
The legislative history of the Spiegel Law supports interpretation of the statute in accordance with the plain meaning of the words used. The majority’s narrow construction of the Spiegel Law’s intent is belied by the legislative history of the law. The majority opinion focuses on the aim of preventing taxpayer money from subsidizing substandard housing. While it is recognized that this was an important aspect of the statute’s overall purpose, the legislative history establishes that the “raison d’etre” of the law is the considerably broader one of compelling landlords to remedy code violations in buildings occupied by welfare recipients, thereby ameliorating slum conditions. The late Assemblyman Samuel A. Spiegel, sponsor of this legislation, stated in a letter that “[t]he temporary withholding of rent from the landlord, so as to give tenants a decent, clean apartment, free of hazardous violations, is certainly most humane and the sole purpose of this legislation” (Letter from Assemblyman Spiegel, Apr. 6, 1962, Bill Jacket, L 1962, ch 997). In addition, the Court of Appeals has recognized that the Spiegel Law is a remedial statute which was “designed to operate as an effective weapon in the fight against slum housing in general” (Matter of Farrell v Drew, 19 NY2d 486, 490 [1967]).
It is telling that opponents of the Spiegel Law’s enactment expressly objected to the bill on the ground that it would authorize welfare recipients to withhold rent, and raise its provisions as a defense to nonpayment proceedings. The Commerce and Industry Association of New York, in a letter opposing enactment of the statute, stated, in part, as follows:
“Perhaps the worst defect in the bill is the proposed *177change in substantive law which would create a new defense against a landlord who claims rent: It would confer on any tenant who is a welfare recipient the right to make a complete defense against non-payment of rent by merely showing that there exists a ‘hazardous’ violation on the building” (Letter of Arnold Witte, Apr. 5, 1962, Bill Jacket, L 1962, ch 997).
The State Division of Housing and Community Renewal also objected to the bill, warning of “the possibility of arbitrary and capricious action on the part of the welfare official and the family involved” (Letter and Memorandum from New York State Division of Housing and Community Renewal, Apr. 10, 1962, Bill Jacket, L 1962, ch 997 [emphasis added]). The resounding fact is that the language of subdivision (5) was not changed after objectors to the bill brought to the Legislature’s attention the fact that a plain reading of subdivision (5) of the statute authorized welfare recipients to raise the Spiegel Law as a defense to nonpayment proceedings (cf. Matter of Grand Jury Subpoena Duces Tecum Served on Museum of Modern Art, 93 NY2d 729, 738 [1999] [“It is well settled that legislative intent may be inferred from the omission of proposed substantive changes in the final legislative enactment”]).
The majority contends that its construction of the statute is supported by consideration of the Spiegel Law as a whole, and in light of its legislative history. In essence however, the majority’s holding ensures failure of fulfillment of the clear mandate of the statute, which is to address “certain evils and abuses [which] exist which have caused many tenants, who are welfare recipients, to suffer untold hardships, deprivation of services and deterioration of housing facilities because certain landlords have been exploiting such tenants by failing to make necessary repairs and by neglecting to afford necessary services in violation of the laws of the state” (L 1962, ch 997, § 1 [Declaration of purpose and necessity]).
As the majority acknowledges, the social service agencies do not exercise the authority given to them by the Spiegel Law to withhold rent on behalf of welfare recipients living in substandard housing. The majority is correct that it would be inappropriate to attempt to redress that unfortunate reality by reading into the statute a right which was not contemplated by the Legislature. No such implication is required here, however, since the language of the statute plainly does confer upon a welfare recipient tenant the right to invoke the statute’s *178protection. The majority’s construction of the Spiegel Law essentially strips it of any and all vitality without support of the plain meaning of its text, or the legislative history of the statute (see McKinney’s Cons Laws of NY, Book 1, Statutes § 144, at 292 [“a construction which would render a statute ineffective must be avoided”]).
Finally, the majority’s conclusion that if the Spiegel Law could be invoked by welfare recipients themselves, it would unconstitutionally impair the contractual rights of landlords, must also be rejected. Contrary to the majority’s conclusion, the opinion of the Court of Appeals in Matter of Farrell v Drew (supra) is devoid of language from which one could conclude that the constitutionality of the Spiegel Law hinges upon the grant of authority to withhold rent to social service agencies as a condition precedent to authorizing welfare recipients to defend nonpayment proceedings on the basis of dangerous or hazardous conditions extant in their dwellings. The dissent in Farrell described the Spiegel Law as follows: “Tenants on welfare (as distinct from tenants not receiving public relief) are exempted from payment of rent, as well as dispossession, for any period during which there is outstanding anywhere in the building any violation of law relating to dangerous or hazardous conditions or conditions detrimental to life or health” (19 NY2d at 494). Clearly, the majority in Farrell would have taken issue with that description of the statute by the dissent, if it intended to hold that the Spiegel Law is not unconstitutional because the ability of tenants to rely upon the statute is dependent wholly upon state officials first acting to withhold their share of the rent from landlords who fail to correct unlawful housing conditions.
For these reasons, the order of the Appellate Term should be reversed, and the order of the Civil Court modified by deleting the provision thereof staying the proceeding against the appellants, and substituting therefor a provision granting the appellants’ motion for summary judgment dismissing the petition.
Florio and Mastro, JJ., concur with Krausman, J.; Luciano, J., and Ritter, J.P., dissent and vote to reverse the order of the Appellate Term and modify the order of the Civil Court, Queens County, entered April 19, 2000, by deleting the provision thereof staying the proceeding against the appellants, and substituting therefor a provision granting the appellants’ motion for summary judgment dismissing the petition, in a separate opinion by Luciano, J.
*179Ordered that the order is affirmed, without costs or disbursements.